                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 6:21-CR-31-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 LINDA S. SHEPHERD,                               )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 26 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Linda S. Shepherd’s guilty plea and adjudge

her guilty of the Information (DE 5). See DE 27 (Recommendation). Judge Ingram expressly

informed Shepherd of the right to object to the recommendation and to secure de novo review from

the undersigned. See id. at 2–3. The established, 3-day objection deadline has passed, and no party

has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 27, ACCEPTS Shepherd’s guilty plea, and ADJUDGES

           Defendant guilty of the count set forth in the Information;

       2. The Court CANCELS the trial as to this Defendant; and

       3. The Court will issue a separate sentencing order.1

       This the 2nd day of July, 2021.




1
  At the hearing, Judge Ingram found conditions of release adequate and released the Defendant.
See DE 26 at 1–2. This was Defendant’s status before the plea hearing. See DE 6. The Court, thus,
sees no need to further address detention, at this time. Shepherd will be under these conditions
pending sentencing, absent a contrary order.
